TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 24, 2015



                                      NO. 03-13-00370-CV


                    The State Board for Educator Certification, Appellant

                                                v.

                                  Erasmo Montalvo, Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
         REVERSED AND RENDERED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on April 29, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment as follows: we dissolve the permanent injunction ordered by the district court, and

affirm the Board’s Final Decision and Order. The appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.